DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: comparing unit in claim 1 (first instance), force calculator in claim 2 (first instance), and program adjuster in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The comparing unit, force calculator, and program adjuster are interpreted as functional software modules executed by the control device as described in par. 0025 and Fig. 5.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Motoyoshi et al (US 20200030992; hereinafter referred to as Motoyoshi)
Regarding Claim 1, Motoyoshi teaches a robot control device (see at least robot control apparatus 25 in par. 0017 and Fig. 1) comprising: 
a comparing unit (see at least motion control apparatus 30 in par. 0068 and CPU 301 with control programs of the motion control apparatus in par. 0030, the motion control apparatus is interpreted to have a functional software module for performing the function of the comparing unit), wherein when a robot equipped with a force sensor capable of detecting force components of a same type in a plurality of directions operates, the comparing unit compares a magnitude of each of the force components detected by the force sensor with a predetermined threshold value for each of the directions (see at least comparing force components with force thresholds in X, Y, and Z directions in par. 0068-0069); and 
a controller (see at least motion control apparatus 30 in par. 0072), wherein if the comparing unit determines that a magnitude of a force component in any of the directions exceeds the threshold value, the controller controls the robot to avoid an increase in the magnitude of the force component in the direction (see at least stopping the robot when one of the respective direction components exceeds the threshold value in par. 0072 interpreted as an example of controlling the robot to avoid an increase in the magnitude of the force component in the direction). 

Regarding Claim 2, Motoyoshi teaches The robot control device according to Claim 1 (see Claim 1 analysis), further comprising: 
a force calculator (see at least motion control apparatus 30 in par. 0052 the motion control apparatus is interpreted to have a functional software module for performing the function of the force calculator ) that calculates the magnitude of each of the force components detected by the force sensor based on a geometric parameter of the robot (see at least lengths, positions of centers of gravity, and weights of the arm elements  used to compensate for gravitational force and calculate the acting force fs on the arm in par. 0052) and a state quantity of the robot (see at least a posture of the arm specified by the rotation angles Da at the time also used to calculate fs in par. 0052 ), wherein the comparing unit compares the magnitude of each of the force components calculated by the force calculator with the threshold value (see at least par. 0068-0069). 

Regarding Claim 3, Motoyoshi teaches the robot control device according to Claim 1 (see Claim 1 analysis), wherein the comparing unit compares the magnitude of each of the force components detected by the force sensor with the threshold value s derived from force fm from force detection unit, and compared with thresholds in each axis direction in par. 0067-0069). 
	

Regarding Claim 5, Motoyoshi teaches the robot control device according to Claim 2 (see Claim 2 analysis), wherein the geometric parameter includes a mass and a length of each link of the robot (see at least lengths, positions of centers of gravity, and weights of the arm elements used to compensate for gravitational force and calculate the acting force fs on the arm in par. 0052 interpreted as using the mass and length of each link)
Regarding Claim 6, Motoyoshi the robot control device according to Claim 1 (see Claim 1 analysis), wherein each of the force components detected by the force sensor is a force along a predetermined axis or a torque around the axis (see at least force detection unit 190 detecting force components along X, Y, and Z axes and torque components about the U, V, W axes). 

Regarding Claim 9, Motoyoshi teaches the robot control device according to Claim 1 (see Claim 1 analysis), wherein the controller reduces an operating speed of the robot if any of the force components exceeds the threshold value (see at least stopping the robot if the force components exceeds the threshold value in par. 0072 and decelerating the robot in par. 0074 both interpreted as reducing an operating speed of the robot). 
Regarding Claim 10, Motoyoshi teaches the robot control device according to Claim 1 (see Claim 1 analysis), further comprising: 
a force calculator (see at least motion control apparatus 30 in par. 0052), wherein if the robot is pressed outward by a predetermined pressing force (see at least force fm detected by the force detection unit in par. 0058, the interpretation is that the force detection unit detects any force applied to the robot, whether it is a predetermined pressing force or any other pressing force) the force calculator calculates the magnitude of each of the force components detected by the force sensor based on a geometric parameter of the robot (see at least lengths, positions of centers of gravity, and weights of the arm elements used to compensate for gravitational force and calculate the acting force fs on the arm in par. 0052),, 
a state quantity of the robot (see at least a posture of the arm specified by the rotation angles Da at the time also used to calculate fs in par. 0052 ), and the pressing force (see at least force fm detected by the force detection unit in par. 0058 interpreted as the pressing force), and 
wherein the comparing unit compares the magnitude of each of the force components calculated by the force calculator with the threshold value (see at least par. 0068-0069). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyoshi in view of Iwatake et al (US 20180210434; hereinafter referred to as Iwatake).
Regarding Claim 4, Motoyoshi teaches the robot control device according to Claim 1 (see Claim 1 analysis). Motoyoshi fails to explicitly teach the following, but Iwatake does teach wherein the force sensor is provided at a distal end of a wrist of the robot (see at least force sensor in force-controlled pushing device 51 in par. 0036 and Fig. 1 interpreted as a force sensor in the distal end of a wrist of the robot). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Motoyoshi to incorporate the teachings of Iwatake wherein the force sensor is at the tip end of the robot. The motivation to incorporate the teachings of Iwatake would be to increase accuracy of force control at the tool (see par. 0040).

Regarding Claim 8, Motoyoshi teaches the robot control device according to Claim 1 (see Claim 1 analysis), 
Motoyoshi does not explicitly disclose the following, but Iwatake does teach wherein the threshold value is set to be lower than or equal to a rated value of a tool attached to the robot for each of the directions (see at least stopping movement of robot when force acting between tool and workpiece is not less than a predetermined threshold value to avoid excessive force from acting between the tool and the workpiece in par. 0181, interpreted as a threshold value below the rated value for the tool). 
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyoshi in view of Sato et al (US 20160221193; hereinafter referred to as Sato).
Regarding Claim 7, Motoyoshi teaches the robot control device according to Claim 1 (see Claim 1 analysis),  
Motoyoshi fails to explicitly teach the following but Sato does teach wherein the threshold value is set to be lower than or equal to a rated value of the force sensor for each of the directions (see at least force sensor having upper limit rating of F1 N and and switch point set as threshold at F1 N in par. 0116-0118).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Motoyoshi to incorporate the teachings of Sato wherein a force threshold is set based on the upper limit rating of the force sensor. The motivation to incorporate the teachings of Sato would be to increase force control accuracy (see par. 0014).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyoshi in view of Wang et al (US 20160089790; hereinafter referred to as Wang), Sato et al (US 20160221193; hereinafter referred to as Sato), and Mushigami et al (JP 2016002642; hereinafter referred to as Mushigami). 
Regarding Claim 11, Motoyoshi teaches the robot control device according to Claim 1 (see Claim 1 analysis). 
Motoyoshi further teaches: wherein the controller reduces an operating speed of the robot if any of the force components exceeds the first threshold value (see at least reducing the motion velocity in par. 0107)
	Motoyoshi fails to explicitly teach multiple force thresholds, but Wang does teach
a second threshold value that is larger than the first threshold value (see at least second threshold Th2 in par. 0054)
a second threshold causes the robot to stop operating or causes the robot to operate along a reverse path after the robot stops operating if any of the force components exceeds the second threshold value (see at least quick stop of the robot commanded when the physical quantity exceeds the second threshold value Th2 in par. 0054, see also physical quantity being an external force in par. 0010). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Motoyoshi to incorporate the teachings of Wang wherein the system utilizes two force thresholds of which exceeding the higher threshold triggers a quick stop. The motivation to incorporate the teachings of Wang would be to increase safety and comfort of workers around a robot (see par. 0055).
Motoyoshi and Wang fail explicitly teach the thresholds being related to the operable range of the force sensor, but Sato does teach does teach:
wherein the threshold value includes a first threshold value as a rated value of the force sensor for each of the directions (see at least force sensor having upper limit rating of F1 N and switch point set as threshold at F1 N in par. 0116-0118) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Motoyoshi and Wang to incorporate the teachings of Sato wherein a force threshold is set based on the upper limit rating of the force sensor. The motivation to incorporate the teachings of Sato would be to increase force control accuracy (see par. 0014).
Motoyoshi, Wang, and Sato fail to explicitly teach one of the thresholds corresponding to the withstand load of the force sensor, but Mushigami does teach
a threshold as a withstand load of the force sensor (see at least force sensor signal deviates from an allowable range set for avoiding damage to the force sensor and control device executes a force avoiding operation on page 8 in par.  3-4 the upper limit of the allowable range being set to avoid damage to the force sensor is interpreted as a withstand load for the force sensor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Motoyoshi, Wang, and Sato to incorporate the teachings of Mushigami wherein a force threshold is set to avoid damage to the force sensor. The motivation to incorporate the teachings of Mushigami would be to avoid damage to the force sensor and costly replacement (see page 8 par. 3)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyoshi in view of Ishii et al (US 20180200881; hereinafter referred to as Ishii).
Regarding Claim 12, Motoyoshi teaches a robot programming device comprising: 
a force calculator (see at least motion control apparatus 30 in par. 0052 the motion control apparatus is interpreted to have a functional software module for performing the function of the force calculator ), wherein when a robot equipped with a force sensor capable of detecting force components of a same type in a plurality of directions operates (see at least force detection unit 190 in par. 0025), the force calculator calculates a magnitude of each of the force components detected by the force sensor based on a geometric parameter (see at least lengths, positions of centers of gravity, and weights of the arm elements  used to compensate for gravitational force and calculate the acting force fs on the arm in par. 0052) of the robot and an operation program of the robot (see at least robot posture of the arm in par. 0052 interpreted to be based on the operation program of the robot); 
a comparing unit (see at least motion control apparatus 30 in par. 0068 and CPU 301 with control programs of the motion control apparatus in par. 0030 the motion control apparatus is interpreted to have a functional software module for performing the function of the comparing unit) that compares each of the force components calculated by the force calculator with a predetermined threshold value for each of the directions (see at least comparing force components with force thresholds in X, Y, and Z directions in par. 0068-0069); and 
Motoyoshi does not explicitly teach the following, but Ishii does teach
a program adjuster (see at least safety assurance operation command section 21 in par. 0024 and Fig. 1 interpreted as a functional software module performing the function of the program adjuster), wherein if the comparing unit determines that a magnitude of a force component in any of the directions exceeds the threshold value, the program adjuster changes the operation program such that the force component in the direction is set to be smaller than or equal to the threshold value (see at least when external force is greater than a threshold, a safety assurance operation is commanded causing the robot to move in a direction that reduces the external force in par. 0024).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Motoyoshi to incorporate the teachings of Ishii wherein the robot is moved in a direction to reduce the external force when it exceeds a predetermined threshold. The motivation to incorporate the teachings of Ishii would be to increase the safety of any human in collision with the robot that could be causing the external force (see par. 0004)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ezawa et al (US 5130632) teaches a robotic arm system with a force sensor that detects and adjusts control to avoid overloading damage on each joint of the manipulator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./          Examiner, Art Unit 3664                                                                                                                                                                                              /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664